Citation Nr: 0208695	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of the initial rating assigned for recurrent 
low back strain.

2.  Propriety of the initial rating assigned for hiatal 
hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from November 1994 to October 
1996.

This appeal arises from the June 1997 rating decision from 
the Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO) that denied the veteran's claim for 
service connection for, in pertinent part, hypertension, 
granted service connection for recurrent lower back strain 
and assigned a 10 percent evaluation effective October 5, 
1996, and granted service connection for hiatal hernia and 
assigned a 10 percent evaluation effective October 5, 1996.  

In the May 1999 Statement of the Case (SOC), the evaluation 
of the service connected low back pain was increased to 20 
percent, effective October 5, 1996.  However, there is no 
showing that this increase in evaluation was effectuated as 
there is no rating code sheet showing the increase and the 
veteran's current award letter does not show the increase in 
evaluation.  In the May 2001 Board Remand, it was requested 
that the RO clarify whether there was an increase.  There is 
no action by the RO in this regard and in a rating code sheet 
accompanying a separate rating action in January 2002, the 
evaluation of the recurrent lower back strain is still shown 
to be 10 percent.  In the February 2002 SSOC in this appeal, 
the evaluation for the service connected recurrent lower back 
strain was considered to be 10 percent and the 10 percent 
evaluation was continued.  However, in light of the decision 
in this case below, any confusion regarding the evaluation of 
the service connected recurrent lower back strain is 
resolved.

Further, as the disability ratings assigned are initial 
ratings, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.

On December 14, 1999, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.

By rating action of January 2002, service connection for 
hypertension was granted; therefore, this issue is no longer 
on appeal.

This case was remanded in May 2001 for further development.  
The case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the increased rating issues has 
been obtained by the RO.

2.  The manifestations of the veteran's service connected 
recurrent lower back strain are moderate limitation of motion 
and some showing of muscle spasm on treatment records since 
service connection was granted.  The objective evidence does 
not show severe limitation of motion or listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

3.  The manifestations of the veteran's service connected 
hiatal hernia include complaints of diarrhea, heartburn, gas, 
and vomiting.  The evidence does not show symptoms productive 
of considerable impairment of health.  The veteran's symptoms 
are relieved some with medication. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 
percent, but no more for recurrent lower back strain, since 
service connection was granted, have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.102, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5292, 5295 (2001).

2.  The criteria for the assignment of a rating in excess of 
10 percent for hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.102, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the increased rating claims.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  In this regard there has been notice as to 
information needed, examinations have been provided, and 
there have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
regulations provide no additional duties, are not more 
favorable to the appellant than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The veteran and his representative through letters and 
statements of the case with a supplement thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  There is no evidence that there 
are additional records that could be obtained, nor is there 
evidence that the administration of another examination is 
necessary.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

It is noted that while in the May 2001 Board remand, VA 
treatment records were requested, VA treatment records are of 
record, as such this portion of the Remand has been 
satisfied.  Further, while pending upper GI test results as 
noted on examination in January 1999 were requested in the 
May 2001 Board remand, there is no showing that this test was 
accomplished.  Further, the evidence of record provides a 
full picture of the veteran's service connected hiatal hernia 
symptoms, and as such any duty pursuant to the Board remand 
to obtain records in this regard has been satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issues in this 
case involve ratings assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

1.  Propriety of the initial rating assigned for recurrent 
low back strain.

The veteran's service connected recurrent lower back strain 
is evaluated under Diagnostic Code 5295.  

Under Diagnostic Code 5295, for lumbosacral strain, a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

The veteran's low back disability may also be rated under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating is warranted for 
slight limitation of motion, a 20 percent evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001). 

The evidence in this case shows that the veteran had a 
history of complaint and treatment for lower back pain in 
service.  On VA general medical examination in January 1997, 
the veteran reported lower back pain with radiation down both 
legs.  Neurological examination was nonfocal and examination 
of the lumbosacral spine was noted to be difficult as the 
veteran was obese.  The diagnosis was probable lower back 
strain, moderately symptomatic.  On VA examination in January 
1999, the veteran reported low back muscle spasms and rare 
episodes of tingling into the right hip and rare episodes of 
urinary incontinence.  On examination, he demonstrated 
symptom amplification and non organic pain behaviors.  The 
range of motion was facetiously diminished.  Neurological 
examination was normal.  The x-ray showed spondylolysis at L5 
with a Grade I spondylolisthesis and minimal degenerative 
change at L5-S1.  

On a VA examination in July 2001, the veteran complained of 
back pain and denied any radicular type symptoms.  On 
examination, range of motion of the lumbar spine was limited 
voluntarily to 40 degrees of flexion, 10 degrees of left side 
bending, and 15 degrees of right side bending.  He was able 
to do toe and heel walking.  Neurological examination was 
within normal limits.  The impression was history of low back 
pain, nonspecific.  On a VA examination in October 2001 with 
review of the record, the physical examination and complaints 
were unchanged from prior examination.  It was indicated that 
based upon this evaluation and previous evaluations, the 
continued complaints of severe low back pain were unable to 
be explained.  The abnormality on the radiographic studies 
was not injury related as this preexisted the veteran's 
service with no aggravation or acceleration based upon the 
service experiences.  

Post service treatment records from a military facility show 
the veteran complained of chronic back pain.  On examination, 
there was muscle spasm.  There was no radiation and no 
numbness or tingling.  There was flexion to 15 degrees off 
the floor, extension to 5 degrees, and lateral bending to 15 
degrees on each side, with the veteran limited by pain.  Post 
service private physical therapy treatment records show the 
veteran reported pain over the low back.  He reported that 
when standing for a long time, he would have numbness and 
tingling on the right foot.  The range of motion was forward 
flexion to 45 degrees and moderately decreased side bending 
and full to mildly limited extension.  

At the Board hearing in December 1999, the veteran reported 
that his back would cramp up if he was constantly bending.

In this case, the record supports the assignment of a 
disability evaluation of 20 percent for the veteran's service 
connected low back strain since service connection was 
granted, due to symptoms of moderate limitation of motion and 
some demonstration of muscle spasm on forward bending.  
However, a rating in excess of 20 percent during that time is 
not supported by the evidence, as there is no showing of 
objective examination findings of severe limitation of motion 
or listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There is no additional showing of functional 
limitation due to pain that would warrant a higher evaluation 
than 20 percent for the service connected disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional 
limitation due to pain has been taken into consideration in 
the rating assigned as the examiners have provided ranges of 
motion noting limitation due to pain.  Therefore, resolving 
reasonable doubt in the veteran's favor, an evaluation of 20 
percent but no higher since service connection was granted is 
warranted.

While the veteran has complaints of pain and interference 
with employment due to his service connected low back strain, 
there is no clinical showing of symptomatology including time 
loss from work or objective evidence of such on treatment 
records as would be required for a higher rating.  Any such 
symptomatology is again taken into consideration in the 20 
percent evaluation currently assigned.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.  

2.  Propriety of the initial rating assigned for hiatal 
hernia.

The veteran's service connected hiatal hernia is rated at 10 
percent under Diagnostic Code (DC) 7346.  Under this 
Diagnostic Code, a 10 percent evaluation is warranted for 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114.    

The evidence in this case shows that on VA examination in 
January 1997, the veteran reported frequent diarrhea and he 
denied abdominal pain.  There was no history of vomiting or 
GI bleeding.  On examination, the abdomen was soft and 
benign.  There was no organomegaly or remarkable tenderness 
and there was no hernia.  An esophogram showed small sliding 
hiatal hernia with reflux noted.  On VA examination in 
January 1999, the veteran reported that drinking alcohol 
would make him vomit and dairy products caused cramping and 
diarrhea.  He reported that he was not on any medication.  
His stomach would bother him about 15 times a month.  On 
examination, the abdomen was soft, there was no organomegaly, 
and bowel sounds were normal.  The assessment was hiatal 
hernia based on upper GI in January 1997; it was felt that 
the veteran's symptoms were currently mild to moderate.  

On a VA examination in October 2001, the veteran reported 
drinking a six-pack a week.  He had a history of hiatal 
hernia and reported intermittent bouts of gas or flatulence 
and bloatedness.  He had loose stools 2-3 times a week but no 
stomach pain and this was usually relieved with Maalox.  
Examination of the abdomen was soft and nontender and there 
were no masses or organomegaly.  The assessment was hiatal 
hernia with some flatulence.  

At the Board hearing in December 1999, the veteran reported 
that he constantly had gas.  When he would drink milk he 
would get heartburn, regurgitation, and diarrhea.  He had to 
go to the restroom after eating and would have soft stools.  
If he drank alcohol products he would vomit.  He had 
heartburn after eating spicy or fried foods as well.  He 
would take over the counter medication, which would help 
some.  The veteran was on medication.

In this case, the evidence shows the veteran has mild to 
moderate symptomatology relieved at least some by medication.  
There is no showing that the criteria for a rating in excess 
of 10 percent for hiatal hernia have been met as there is no 
showing of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The totality of the 
symptomatology of the veteran's disability more nearly 
approximates the 10 percent evaluation than the higher 
evaluation. 

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the hiatal hernia that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to 20 percent rating for recurrent low back 
strain, but no more, since service connection was granted, is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for hiatal 
hernia is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

